Putnam Investments One Post Office Square Boston, MA 02109 August 3, 2010 VIA EDGAR CORRESPONDENCE Linda Stirling, Esquire and Ms. Laura Hatch U.S. Securities and Exchange Commission Division of Investment Management treet, NE Washington, DC 20549 RE: Putnam New Opportunities Fund (Securities Act File No. 333-168189 and Investment Company Act File No. 811-06128)Pre-Effective Amendment No. 1 to Registration Statement on Form N-14 Dear Ms. Stirling and Ms. Hatch: Enclosed for filing on behalf of Putnam New Opportunities Fund (the fund) is pre-effective amendment no. 1 to the funds registration statement on Form N-14 (the Amendment). The Amendment, which relates to the proposed merger of Putnam Vista Fund into the fund, provides updated forms of prospectus/proxy statement, proxy card and statement of additional information in connection both with comments that you conveyed to me on behalf of the staff of the Securities and Exchange Commission and with standard Putnam fund disclosure. No registration fee is being paid at the time of filing because the fund has previously filed an election, under Rule 24f-2 under the Investment Company Act of 1940, as amended, to register an indefinite number of shares. I may be reached at 1-800-225-2465, Ext. 11224, to discuss this matter further. Thank you in advance for your assistance. Very truly yours, /s/ Carlo N. Forcione Carlo N. Forcione Enclosure cc: Timothy F. Cormier, Esquire, Ropes & Gray LLP
